UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number: 000-21467 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2170618 (I.R.S. Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, California95814 (Address of principal executive offices)(zip code) (916) 403-2123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes |X| No || Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of May 15, 2008, there were 44,131,065 shares of Pacific Ethanol, Inc. common stock, $0.001 par value per share, outstanding. PART I FINANCIAL INFORMATION Page Item 1.Financial Statements. Consolidated Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 F-1 Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007 (unaudited) F-3 Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2008 and 2007 (unaudited) F-4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (unaudited) F-5 Notes to Consolidated Financial Statements (unaudited) F-6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4.Controls and Procedures. 15 Item 4T.Controls and Procedures 17 PART II OTHER INFORMATION Item 1.Legal Proceedings. 17 Item 1A.Risk Factors. 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3.Defaults Upon Senior Securities. 19 Item 4.Submission of Matters to a Vote of Security Holders. 19 Item 5.Other Information. 19 Item 6.Exhibits. 19 Signatures 21 Exhibits Filed with this Report PART I - FINANCIAL INFORMATION ITEM
